                  Case 2:19-cv-02104-TSZ Document 39 Filed 07/01/20 Page 1 of 5




 1
                                                                 HONORABLE THOMAS S. ZILLY
 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 9                                       AT SEATTLE

10
     KELSIE BRANSTETTER,
11                                                      NO. 2:19-cv-02104-TSZ
                                   Plaintiff,
12                                                      STIPULATION AND ORDER FOR
             v.
                                                        STAY
13
     HOLLAND AMERICA LINE N.V. LLC,
14
                                   Defendant.
15
                                                STIPULATION
16
             WHEREAS, Plaintiff Kelsie Branstetter (“Plaintiff”) brings suit against Defendant
17

18   HOLLAND AMERICA LINE N.V. (“Defendant”) alleging causes of action for Jones Act

19   negligence, unseaworthiness, and maintenance and cure;

20           WHEREAS, Plaintiff’s employment agreement with Defendant obligates Defendant to
21
     pay certain benefits to Plaintiff in the event of a workplace injury, including, where appropriate,
22
     maintenance (living expenses) and cure (medical expenses) until Plaintiff reaches a point of
23
     maximum medical improvement;
24
             WHEREAS, Plaintiff and Defendant have tentatively reached an agreement to settle
25

26   Plaintiff’s Jones Act negligence, unseaworthiness, and past maintenance and cure claims;
                                                                      GORDON REES SCULLY
     STIPULATION AND ORDER FOR STAY - 1                               MANSUKHANI, LLP
     No. 2:19-cv-02104-TSZ                                               701 Fifth Avenue, Suite 2100
                                                                         Seattle, WA 98104
                                                                         Telephone: (206) 695-5100
                                                                         Facsimile: (206) 689-2822
                  Case 2:19-cv-02104-TSZ Document 39 Filed 07/01/20 Page 2 of 5




 1           WHEREAS, Plaintiff and Defendant are presently in the process of confirming all prior
 2   medical bills incurred by Plaintiff and submitted to Defendant for reimbursement have been
 3
     satisfied to fully and finally settle the claim for past cure, which is expected to be confirmed
 4
     within the next 60 days;
 5
             WHEREAS, Plaintiff had surgery in February 2020, has not yet been declared to have
 6

 7   reached the point of “maximum medical improvement” by her treating physician, and Plaintiff

 8   is still seeking medical treatment for her alleged shipboard injuries; and

 9           WHEREAS, case management dates are upcoming, including, but not limited to, the
10
     parties’ disclosure of expert testimony on June 29, 2020;
11
             THEREFORE, the parties, by and through their undersigned counsel, hereby agree and
12
     stipulate, and request that this Court order, as follows:
13
             1.       This matter shall be stayed, and all case scheduling dates through the trial date of
14

15   January 19, 2021 as set forth in this Court’s Scheduling Order dated January 21, 2020 [Dkt. No.

16   36] be vacated to permit time for the parties to finalize their tentative settlement as to Plaintiff’s
17   Jones Act negligence, unseaworthiness, and past maintenance and cure claims, and to determine
18
     whether any additional claims exist at the time plaintiff is declared to have reached maximum
19
     medical improvement;
20
             2.       In the event Plaintiff is not pursuing any additional claims against Defendant for
21

22   her shipboard injuries as described in her complaint within sixty (60) days after Plaintiff is

23   declared to have reached maximum medical improvement, the parties will jointly move for

24   dismissal with prejudice of this action pursuant to FRCP 41(a)(1)(A)(ii); and
25

26
                                                                            GORDON REES SCULLY
     STIPULATION AND ORDER FOR STAY - 2                                     MANSUKHANI, LLP
     No. 2:19-cv-02104-TSZ                                                  701 Fifth Avenue, Suite 2100
                                                                            Seattle, WA 98104
                                                                            Telephone: (206) 695-5100
                                                                            Facsimile: (206) 689-2822
                  Case 2:19-cv-02104-TSZ Document 39 Filed 07/01/20 Page 3 of 5




 1           3.       In the event Plaintiff and Defendant have not resolved all outstanding issues
 2   between them related to Plaintiff’s shipboard injuries as described in her complaint within sixty
 3
     (60) days of Plaintiff being declared to have reached the point of maximum medical
 4
     improvement, the parties will jointly move for relief from the stay and will request a scheduling
 5
     conference be scheduled for the purposes of setting new case management and trial dates.
 6

 7           SO STIPULATED.

 8    LAW OFFICE OF JOHN MERRIAM                     GORDON REES SCULLY
                                                     MANSUKHANI LLP
 9

10
      By: s/John W. Merriam                          By: s/Shannon L. Wodnik
11    John W. Merriam, WSBA #12749                   Shannon L. Wodnik, WSBA #44998
      Attorney for Plaintiff Kelsie Branstetter      Attorneys for Defendant Holland America
12    Dated: June 29, 2020                           Line N.V.
                                                     Dated: June 29, 2020
13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                                                        GORDON REES SCULLY
     STIPULATION AND ORDER FOR STAY - 3                                 MANSUKHANI, LLP
     No. 2:19-cv-02104-TSZ                                              701 Fifth Avenue, Suite 2100
                                                                        Seattle, WA 98104
                                                                        Telephone: (206) 695-5100
                                                                        Facsimile: (206) 689-2822
                  Case 2:19-cv-02104-TSZ Document 39 Filed 07/01/20 Page 4 of 5




 1

 2                                                  ORDER

 3

 4           Pursuant to the parties’ stipulation, docket no. 38, IT IS HEREBY ORDERED that:
 5           1.       This matter shall be stayed, and all case scheduling dates through the trial date of
 6
     January 19, 2021, as set forth in this Court’s Scheduling Order dated January 21, 2020, docket
 7
     no. 36, are hereby vacated to permit time for the parties to finalize their tentative settlement as
 8
     to Plaintiff’s Jones Act negligence, unseaworthiness, and past maintenance and cure claims, and
 9

10   to determine whether any additional claims exist at the time Plaintiff is declared to have reached

11   maximum medical improvement;

12           2.       In the event Plaintiff is not pursuing any additional claims against Defendant for
13
     her shipboard injuries as described in her complaint within sixty (60) days after Plaintiff is
14
     declared to have reached maximum medical improvement, the parties shall jointly move for
15
     dismissal with prejudice of this action pursuant to FRCP 41(a)(1)(A)(ii);
16
             3.       In the event Plaintiff and Defendant have not resolved all outstanding issues
17

18   between them related to Plaintiff’s shipboard injuries as described in her complaint within sixty

19   (60) days of Plaintiff being declared to have reached the point of maximum medical
20   improvement, the parties shall jointly move for relief from the stay and request a scheduling
21
     conference be scheduled for the purposes of setting new case management and trial dates; and
22
     ///
23   ///
     ///
24

25

26
                                                                            GORDON REES SCULLY
     STIPULATION AND ORDER FOR STAY - 4                                     MANSUKHANI, LLP
     No. 2:19-cv-02104-TSZ                                                  701 Fifth Avenue, Suite 2100
                                                                            Seattle, WA 98104
                                                                            Telephone: (206) 695-5100
                                                                            Facsimile: (206) 689-2822
                  Case 2:19-cv-02104-TSZ Document 39 Filed 07/01/20 Page 5 of 5




 1           4.       The parties are ORDERED to submit a Joint Status Report by December 18, 2020,
 2   informing the Court as to the status of this case if the parties have not reached a settlement
 3
     agreement by that date.
 4
             Dated this 1st day of July, 2020.
 5

 6

 7
                                                         A
                                                         Thomas S. Zilly
 8                                                       United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                                                       GORDON REES SCULLY
     STIPULATION AND ORDER FOR STAY - 5                                MANSUKHANI, LLP
     No. 2:19-cv-02104-TSZ                                             701 Fifth Avenue, Suite 2100
                                                                       Seattle, WA 98104
                                                                       Telephone: (206) 695-5100
                                                                       Facsimile: (206) 689-2822
